Citation Nr: 0718473	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-21 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hypertension with uncontrolled blood pressure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The RO denied a claim for entitlement to service 
connection for hypertension with uncontrolled blood pressure 
in a November 2002 rating decision.

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision that denied entitlement to 
service connection for hypertension with uncontrolled blood 
pressure is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
hypertension with uncontrolled blood pressure.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in May 2003.  Additional notice was provided in 
March 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In January and April 
2006, the veteran responded that he had submitted all of the 
evidence he had to VA.  Adequate opportunities to submit 
evidence and request assistance have been provided

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.

A review of the May 2003 VCAA notice shows the RO identified 
the basis for the denial in the prior decision and provided 
notice that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In June 2003, the veteran responded that he 
had no other evidence to submit.  The Board finds the notice 
requirements pertinent to the issue addressed in this 
decision have been met and that all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Adequate opportunities to submit evidence and 
request assistance have been provided.  The Board also finds 
the available medical evidence is sufficient for adequate 
determinations.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a November 2002 rating decision the RO denied entitlement 
to service connection for hypertension with uncontrolled 
blood pressure.  The RO, in essence, found the veteran's 
present hypertension was not shown to have been incurred in 
service or within the first post-service year nor to have 
been related to any incident of active service.  Service 
medical records considered by the RO showed no hypertension 
diagnosis, and included a separation examination blood 
pressure reading of 120/70.  VA treatment records showed a 
reading of 112/70 in October 1956, 120/80 in October 1974, 
and 120/74 in October 1989.  In an August 1997 Aid and 
Attendance (A&A) VA examination report, the veteran reported 
hypertension over the past couple of years, with a diagnosis 
of hypertension on the A&A examination report.  The veteran 
was notified of the denial by letter dated in December 2002.  
He did not appeal the rating decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

In February 2003, the veteran's representative wrote to VA 
indicating that the veteran recently contacted his 
representative and sought to initiate a claim for several 
disabilities, including high blood pressure.  The 
representative indicated that the veteran received treatment 
at the Washington, DC VA medical center (VAMC).  The RO sent 
the veteran a letter in May 2003 informing him that in order 
to have this issue reconsidered, he needed to submit new and 
material evidence as his claim had been previously denied.  
VA treatment records obtained at that time showed treatment 
for lanryngoscopy, prostate, glaucoma, speech and coronary 
artery disease in 2002 and 2003.  The other evidence added to 
the record since the July 2002 rating decision includes the 
veteran's reiterations of his contention that the disorder 
began in service.  Additional medical reports were also 
obtained providing various ongoing diagnoses of hypertension.  
Significantly, a VA physician who has been treating the 
veteran for multiple medical problems opined in May 2005 that  
the veteran was, "seeking for service connected 
compensation.  [The veteran] was diabetic and hypertensive 
during his service."  This examiner does not indicate that 
he reviewed the claims folder which shows no hypertension 
diagnosis or complaints.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
November 2002 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence relating the post- service diagnoses of hypertension 
to any event, injury, or disease in service which was the 
basis for the prior determination.  The VA physician's 
opinion in May 2005 is not new and material because it is an 
unsupported statement which is wholly contrary to documented 
evidence of record.  There is no factual basis to the 
assessment that the veteran was hypertensive in service.  
There is no support for the contention.  Thus, even if 
credibility of evidence must be presumed, the statement is 
not material because it does not raise a reasonable 
possibility of substantiating the claim.  Inasmuch as the 
medical statement is based on the veteran's statements, these 
statements, as well as the additional medical reports showing 
ongoing diagnosis of hypertension, are essentially cumulative 
of the evidence previously considered and do not raise a 
reasonable possibility of substantiating the claim.  The 
evidence still shows that hypertension was not shown or 
diagnosed prior to the late 1990's.  As the information 
provided in support of the application to reopen the claim 
does not include new and material evidence, the appeal must 
be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension with 
uncontrolled blood pressure, the claim remains denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


